DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,9 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8 and 10, respectively of U.S. Patent No. 11355038. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11355038 claims all of the limitations of the above mentioned claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more receiving holes in the front surface of the mounting element (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, it is unclear if the “rear door” is the same as the rear door recited in claim 4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach an electronic display device comprising the combination of a chassis including a plurality of mounting elements and a display panel comprising at least one video display modules mounted to the mounting elements using one or more locating pins located on a back surface of the display module that cooperate with one or more receiving holes in a front surface of the mounting elements, is secured to the chassis, and a locking mechanism for locking the display module in place relative to each respective mounting element, such that each individual display module may be secured or removed from the chassis independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hernandez (US Patent 20180295406) is cited to show a vehicle exterior mounted display comprising a chassis 201, a plurality of display mounts 111 on the chassis; and a plurality of video display modules 110 mounted to the mounting elements 11, wherein each display module includes a video display on a front surface of the display module and is positioned relative to the chassis. Hernandez does not teach using one or more locating pins located on a back surface of the display module that cooperate with one or more receiving holes in a front surface of the display mounts, wherein the display modules are secured to the chassis, and is locked in place relative to each respective display mounts using a locking mechanism.
Hockett (US Patent 11087645 and Schuh, US Patent 11059356) teach a vehicle mounted sign bracket system. However, neither Hockett nor Schuh teach a plurality of video displays mounted to the vehicle.
Hemphill et al. (US 11011084, filed February 4, 2020). Hemphill teaches a modular mounting system comprising: a chassis 102 including a plurality of mounting elements 106; and a display panel comprising a plurality of video display modules 108 mounted to the mounting elements 106, wherein each video display module 108 includes a video display on a front surface of the display module and is positioned relative to the chassis using one or more locating pins 602 and 603 located on a back surface of the video display module 108 that cooperate with one or more receiving holes 505 and 506 in a front surface of the mounting elements 106, is magnetically (using magnetic couplers 601 and 507) secured to the chassis (column 6, line 9-29, 60-67 and column 9, lines 1-33), and is locked in place relative to each respective mounting element using a locking mechanism, such that each individual display module may be secured or removed from the chassis independently; wherein the controller causes the media player to display media content on the display panel. Since the modular display taught by Hemphill comprising a plurality of video display member, it is inherent that the display comprises a power supply, media player, gateway and terminals. Hemphill teaches a modular video display. However, Hemphill does not teach a modular display comprising an antenna, a power supply, a controller, a media player, a gateway, and a terminal.
Huang et al. (US 20170192733) teaches a modular video display comprising a plurality of video display 102, 104, 130 and 132 comprising antenna, a power supply, a controller, a media player (¶0391), a gateway, and a terminal (¶0369). Huang does not teach how the display mounted. 
Martin (UK Patent GB 2540862) teaches an externally mounted digital display screen (10) attached to a substantially vertical surface of the vehicle. The screen includes a set of electrically interconnected screen elements to create a display surface extending over the display surface. The screen elements are coated with transparent plastics material. Martin does not teach the mounting assembly comprising chassis, locating pins, locating holes or the digital display screen magnetically secured to the chassis.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631